DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 2/15/2022, with respect to the rejection(s) of claim(s) 1-11,13-17,19-21 under 102(a)(1) and/or 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior arts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Hofmann (Pub No.: 2008/0020770).
Regarding claim 7, Siomina et al. discloses a load balancing device (read as the network manager in fig. 4), applied to a first node and comprising memory (see memory 715 in fig. 7) storing instructions and a processor (see processor 710 in fig. 7) in communication with the memory, wherein the processor is configured to executing the instruction to: 
receive cell available resource information (read as cell load coupling characteristics) of a target cell of a second node from the second node (Siomina et al. see abstract; fig. 1 Nodes 105a-105b; fig. 4, step 410; para. 0089, 0090; where the network manager receives cell load coupling characteristics from one or more nodes. The cell load coupling characteristics that the network manager receives in 410 may correspond to those reported by the nodes in 330 of FIG. 3.). Thus, network manager or radio node (e.g., 105a) receives cell load coupling characteristics from other nodes (e.g., 105b),
wherein the cell available resource information of the target cell comprises at least one of: an overlapping situation of the target cell with other cells in a frequency domain (see para. 0053, 0054, 0076, 0176, 0239, 0285; in para. 0076, …The term "cell load coupling," as used herein, refers to this interference as it relates to a pair of cells (e.g., two uplink cells or two downlink cells). In para. 0176, Cell load coupling characteristic may be associated with a certain RAT and/or a set of time and/or frequency resources, e.g., frequency subbands). Thus, the cell load coupling information/characteristic refers to interference (overlapping situation) of two cells in a set of frequency resources/domain, and 
perform load balancing according to the cell available resource information of the target cell of the second node (Siomina et al. see fig. 4, step 430; para. 0034, 0103; the performing the one or more network management functions may comprise performing one of the following operations: neighbor cell evaluation, QoS evaluation and control, load estimation, load prediction, load balancing). 
However, Siomina et al. does not explicitly disclose the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the cell available resource information of the target cell of the second node, is configured to: send a handover request message with respect to selected User Equipment (UE) to the second node; and perform the load balancing according to a handover response message sent by the second node, wherein the handover response message comprises a handover preparation failure message or a handover preparation success message wherein the handover response message is a message reported by the second node based on a comparison result obtained after comparing the cell available resource information of the target cell of the second node with the cell available resource information of the source cell of the first node.
Hofmann from the same or similar fields of endeavor discloses the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the cell available resource information of the target cell of the second node, is configured to: 
send a handover request message (read as the HI message in fig. 3) with respect to selected User Equipment (UE) to the second node (Hofmann see fig. 3, HI message; para. 0046; source base station 1.1 sends a handover indication message indicated by means of arrow Hi to the target base station 1.2) and 
perform the load balancing according to a handover response message sent by the second node, wherein the handover response message comprises a handover preparation failure message or a handover preparation success message (see HA/HR message in fig. 3) wherein the handover response message is a message reported by the second node based on a comparison result obtained after comparing the cell available resource information of the target cell of the second node with the cell available resource information of the source cell of the first node  (Hofmann see fig. 3, HI message and HA/HR message; para. 0043-0047; In para. 0046, …Said handover indication message HI comprises information about a decision basis of said handover decision, i.e. measurement report MR1 received from user equipment 9 and current load situation at the source base station provided by said second and fourth means 2.2, 2.4, respectively. The target base station 1.2 receives said information through its transceiving means 2, does a resource reservation for the services of UE 9, updates its knowledge of the load situation at source base station 1.1 in its load report database 7.2, and stores said measurement report MR1 from UE 9 as transmitted with said handover indication message HI for a predetermined time in its measurement report database 8.2. In para. 0047, …an answer from the target base station is required, before the source base station will send a handover command HC to UE 9. This answer can be a handover acceptation or a handover rejection message HA/HR depended on the current situation (e.g. overload) at target base station 1.2. If no handover rejection message is received, source base station 1.1 sends a handover command denoted by means of arrow HC to UE 9.). In other words, the source base station performs load balancing by sending a handover command (HC) to the UE based on the handover response message (i.e., handover acceptation (HA)/ handover rejection (HR) message in fig. 3) received from the target base station. The HA/HR message is sent based on the determination/comparison of the current load situation at the target base station 1.2 and the updated load situation of the source base station received through the HI message. The load situation of the target base station and the updated load situation of the source base station include available resource information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. and to implement with the feature as taught by Hofmann to transmit handover acceptation or handover rejection message from 
The motivation would be to improve transmission reliability.
Claims 1 and 11 are rejected similarly to claim 7.

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Hofmann (Pub No.: 2008/0020770) as applied to claim 1 or 7 above, and further in view of Centonza et al. (Pub No.: 2016/0198377).
Regarding claims 2, 8, Siomina et al. in view of Hofmann does not explicitly disclose the feature wherein the handover request message carries at least one of the following information: a cell identifier of the target cell of the second node,.
Centonza et al. from the same or similar fields of endeavor discloses the feature wherein the handover request message carries at least one of the following information: a cell identifier of the target cell of the second node (Centonza et al. see fig. 3a, step 312; para. 0005, 0056, 0078; source network node 115A sends a HANDOVER REQUEST message to the target network node 115B at step 312. In para. 0078, Specifically, the handover request message may include a first PCI that is associated with an inactive cell.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. in view of Hofmann and to implement with the feature as taught by Centonza et al. to send a handover request message which carries a cell identifier of the target cell of the second node.
The motivation would be to improve network resources.


Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Hofmann (Pub No.: 2008/0020770) and Centonza et al. (Pub No.: 2016/0198377) as applied to claim 2 or 8 above, and further in view of Ryu et al. (Pub No.: 2016/0323805).
Regarding claims 3, 9, Siomina et al. in view of Hofmann and Centonza et al. does not explicitly disclose the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the handover response message sent by the second node, is configured to: in a case where the handover response message with respect to the selected UE is the handover preparation failure message, cancel a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE; in a case where the handover response message with respect to the selected UE is the handover preparation success message, perform a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE.
Ryu et al. from the same or similar fields of endeavor discloses the feature wherein the processor, when configured to execute the instructions to perform the load balancing according to the handover response message sent by the second node, is configured to: in a case where the handover response message with respect to the selected UE is the handover preparation failure message, cancel a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE; in a case where the handover response message with respect to the selected UE is the handover preparation success message, perform a load balancing operation from the source cell of the first node to the target cell of the second node with respect to the selected UE (Ryu et al. see fig. 8, steps 4-a, 4-b; para. 0121-0124). In fig. 8, the source eNB cancels a handover operation (e.g., cancels load balancing) when it receives a handover preparation failure; and the source eNB executes handover operation (e.g., load balancing) when it receives a handover preparation ACK (success).

The motivation would be to provide transmission efficiency.

Claims 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Hofmann (Pub No.: 2008/0020770) as applied to claim 7 above, and further in view of Shi et al. (Pub No.: 2010/0189070).
Regarding claims 5, 10, Siomina et al. in view of Hofmann does not explicitly disclose the feature wherein the processor is further configured to execute the instructions to: send an available resource request message to the second node before the first node receives the cell available resource information of the target cell of the second node from the second node, wherein the available resource request message is used for requesting the second node to provide the cell available resource information of the target cell of the second node; and receive an available resource request response message or an available resource request failure message sent by the second node.
Shi et al. from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to execute the instructions to: send an available resource request message to the second node before the first node receives the cell available resource information of the target cell of the second node from the second node, wherein the available resource request message is used for requesting the second node to provide the cell available resource information of the target cell of the second node; and receive an available resource request response message or an available resource request failure message sent by the second node (Shi et al. see fig. 5, steps 520, 530; para. 0003, 0052, 0053).

The motivation would be to improve transmission reliability.
Regarding claims 13, 20, Shi et al. discloses the feature wherein the available resource request message carries one or more cell identifiers of one or more cells, for which the cell available resource information needs to be reported, in the second node, and configuration request information of the cell available resource information (Shi et al. see fig. 5, steps 520, 530; para. 0003, 0052, 0053; resource check request messages 520 with compound service flow request TLVs may be broadcasted to all neighbor base stations. ). In other words, each of the broadcasted request messages carries the BS or cell identifiers. The request messages also carry the compound service flow request TLVs that read as the configuration request information of the cell available resource information.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. in view of Hofmann and to implement with the feature as taught by Shi et al. to send an available resource request to the target node, which carries cell identifiers and configuration request information of the cell available resource information
The motivation would be to improve transmission reliability.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) in view of Hofmann (Pub No.: 2008/0020770) and Shi et al. (Pub No.: 2010/0189070) as applied to claim 5 above, and further in view of Xiao et al. (Pub No.: 2014/0349704).
Regarding claim 6, Siomina et al. in view of Hofmann and Shi et al. does not explicitly disclose the feature wherein the available resource request message, the available resource request response message and the available resource request failure message comprise messages of at least one of the following interfaces: an Evolved Universal Terrestrial Radio Access-new Radio Access Dual-Connection (EN-DC) X2 interface, an Xn interface, an F1 interface and an E1 interface.
Xiao et al. from the same or similar fields of endeavor discloses the feature wherein the available resource request message, the available resource request response message and the available resource request failure message comprise messages of at least one of the following interfaces: an Evolved Universal Terrestrial Radio Access-new Radio Access Dual-Connection (EN-DC) X2 interface, an Xn interface, an F1 interface and an E1 interface (Xiao et al. see para. 0054).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. in view of Hofmann and Shi et al. and to implement with the feature as taught by Xiao et al. to use X2 interface. 
The motivation would be to improve transmission efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) (‘683) in view of Hofmann (Pub No.: 2008/0020770) as applied to claim 1 above, and further in view of Siomina et al. (Pub No.: 2016/0057708) (‘708).
Regarding claim 16, Siomina et al. ‘683 in view of Hofmann does not explicitly disclose the feature wherein the overlapping situation of the cell with other cells in the frequency domain comprises: a frequency point and bandwidth information of each overlapping cell; or a bandwidth of each overlapping section and the number of overlapping cells.
Siomino et al. ‘708 from the same or similar fields of endeavor discloses the feature wherein the overlapping situation of the cell with other cells in the frequency domain comprises: a frequency point 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. ‘683 in view of Hofmann and to implement with the feature as taught by Siomina et al. ‘708 wherein the overlapping situation comprises a frequency point and bandwidth information of each overlapping cell.
The motivation would be to reduce network interference.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub No.: 2013/0040683) (‘683) in view of Hofmann (Pub No.: 2008/0020770) and Siomina et al. (Pub No.: 2016/0057708) (‘708) as applied to claim 16 above, and further in view of Hyun et al. (Pub No.: 2019/0297517).
Regarding claim 17, Siomina et al. ‘683 in view of Hofmann and SIomina et al. ‘708 does not explicitly disclose the feature wherein the frequency point comprises a lowest frequency point or a central frequency point.
Hyun et al. from the same or similar fields of endeavor discloses the feature wherein the frequency point comprises a lowest frequency point or a central frequency point (Hyun et al. see para. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Siomina et al. ‘683 in view of Hofmann and SIomina et al. ‘708 and to implement with the feature as taught by Hyun et al. where the frequency point comprises a lowest frequency point or a central frequency point.
The motivation would be to reduce network interference.

Allowable Subject Matter
Claims 4, 14, 15, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAN YUEN/Primary Examiner, Art Unit 2464